                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

 MATTHEW WHITFIELD,                            )
                                               )
                      Plaintiff,               )
                                               )   Case No. 1:21-cv-06289-AKH
        v.                                     )
                                               )
 LYDALL INC., MARC T. GILES, SARA              )
 A. GREENSTEIN, DAVID G. BILLS,                )
 JAMES J. CANNON, PAUL W. GRAVES,              )
 SUZANNE HAMMETT, and KATHERINE                )
 C. HARPER,                                    )
                                               )
                      Defendants.              )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff hereby voluntarily dismisses the above-captioned action (the “Action”) as moot.

Defendants have filed neither an answer nor a motion for summary judgment in the Action.

 Dated: September 15, 2021                     RIGRODSKY LAW, P.A.

                                          By: /s/ Gina M. Serra
                                              Seth D. Rigrodsky
                                              Timothy J. MacFall
                                              Gina M. Serra
                                              Vincent A. Licata
                                              825 East Gate Boulevard, Suite 300
                                              Garden City, NY 11530
                                              Telephone: (516) 683-3516
                                              Email: sdr@rl-legal.com
                                              Email: tjm@rl-legal.com
                                              Email: gms@rl-legal.com
                                              Email: vl@rl-legal.com

                                               Attorneys for Plaintiff
